Citation Nr: 1422262	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  13-03 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs Regional Office (RO).  

The Board notes that the October 2011 rating decision assigned the Veteran an initial disability rating of 50 percent for his service-connected PTSD.  However, in a subsequent November 2012 rating decision, the RO increased the Veteran's initial disability rating to 70 percent.  The Board characterized the issue accordingly.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before the Veteran's claim on appeal is decided. 

Statements received from the Veteran's sister and nephew in March 2014 indicate that the Veteran's PTSD symptoms have worsened since his last VA examination in July 2013.  Specifically, the July 2013 VA examination notes the Veteran suffers from mild memory impairment and periodic depressed mood, while his sister's lay statement indicates the Veteran's memory impairment may be more than mild, causing an inability for the Veteran to care for himself, and that he has worsening depression with bursts of crying.  Further, the Board notes that the symptoms reported by the Veteran on July 2013 VA examination are not completely reflective of the symptoms reported by his sister and nephew, with regard to both the nature and severity of his symptoms.  

Therefore, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's PTSD symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination of his service-connected PTSD.  The examiner should note any impairment caused by the Veteran's PTSD, including a full description of the effects of his disability upon his ordinary activities, if any.  The claims files must be made available to and reviewed by the examiner.  

The examiner is asked to specifically address the March 2014 lay statements from the Veteran's sister and nephew.  

2.  If the Veteran reports receiving any outpatient psychiatric treatment during the VA examination, appropriate steps should be taken to obtain those records.

3.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



